BURGESS, Justice,
dissenting.
I respectfully dissent. First, the majority affirms the case by holding, as a matter of law, appellants were given a reasonable amount of time to cure the default. Ogden v. Gilbralter Savings Association, 640 S.W.2d 232, 233 (Tex.1982) stated:
“Thus, in the absence of a waiver, the holder of a delinquent installment note must present the note and demand payment of the past due installments prior to exercising his right to accelerate, [citation omitted] In the case of a mortgage secured by a deed of trust, such notice must afford an opportunity to cure the default....”
Certainly, four days cannot be said, as a matter of law, to be an opportunity to cure. If the requirement of Ogden, supra, is to mean anything, the debtor must have a reasonable opportunity to cure the default. Whether this four-day period was in fact “an opportunity to cure” was a question of fact and precluded summary judgment.
Next, the majority affirms the case by holding that the notes contained “waiver” clauses and thus, the question of an opportunity to cure is really moot. However, appellees did not raise the issue of “waiver” in their motion for summary judgment. They cannot, therefore, raise it for the first time on appeal. State of Cal. Dept. of Mental Hygiene v. Bank of Southwest Nat, Ass’n, 163 Tex. 314, 354 S.W.2d 576 (1962). Therefore, I would reverse this summary judgment and remand the case.